Exhibit 10.1

OFFICE LEASE AGREEMENT

BETWEEN

NS 7/57 ACQUISITION LLC, a Delaware limited liability company

(“LANDLORD”)

AND

PRO-PHARMACEUTICALS, INC., a Nevada corporation

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. Basic Lease Information

   1

2. Lease Grant

   4

3. Adjustment of Commencement Date; Possession

   4

4. Rent.

   5

5. Compliance with Laws; Use

   5

6. Security Deposit

   6

7. Building Services

   7

8. Leasehold Improvements

   8

9. Repairs and Alterations

   8

10. Entry by Landlord

   10

11. Assignment and Subletting

   10

12. Liens

   11

13. Indemnity and Waiver of Claims

   11

14. Insurance

   12

15. Subrogation

   13

16. Casualty Damage

   13

17. Condemnation

   14

18. Events of Default

   14

19. Remedies

   15

20. Limitation of Liability

   16

21. Intentionally Omitted

   16

22. Holding Over

   16

23. Subordination to Mortgages; Estoppel Certificate

   16

24. Notice

   17

25. Surrender of Premises

   17

26. Miscellaneous

   18

27. OFAC Compliance

   20

28. Parking

   21

 

-1-



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as May 2,
2006, by and between NS 7/57 ACQUISITION LLC, a Delaware limited liability
company (“Landlord”) and PRO-PHARMACEUTICALS, INC., a Nevada corporation
(“Tenant”). The following exhibits and attachments are incorporated into and
made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit C-1 (Space
Plans), Exhibit D (Commencement Letter), Exhibit E (Building Rules and
Regulations), Exhibit F (Additional Provisions) and Exhibit G (Form of Letter of
Credit).

1. Basic Lease Information.

1.01 “Building” shall mean the building located at 7-57 Wells Avenue, Newton,
Massachusetts, and commonly known as 7-57 Wells Avenue. “Rentable Square Footage
of the Building” is deemed to be 88,000 square feet.

1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 3rd floor. If the Premises include one or more floors
in their entirety, all corridors and restroom facilities located on such full
floor(s) shall be considered part of the Premises. The “Rentable Square Footage
of the Premises” is deemed to be 9,400 square feet. Landlord and Tenant
stipulate and agree that the Rentable Square Footage of the Building and the
Rentable Square Footage of the Premises are correct.

1.03 “Base Rent”:

 

Months of Term

  

Annual Rate

Per Square Foot

  

Monthly

Base Rent

Commencement Date - Rent Commencement Date:

   $ -0-    $ -0-

Rent Commencement Date - Lease Year 1

   $ 25.00    $ 19,583.33

Lease Year 2

   $ 26.00    $ 20,366.67

Lease Year 3

   $ 27.00    $ 21,150.00

Lease Year 4

   $ 28.00    $ 21,933.33

Lease Year 5

   $ 29.00    $ 22,716.67

“Lease Year” shall be defined as any twelve (12) month period during the term of
the Lease commencing as of the Commencement Date, or as of any anniversary of
the Commencement Date, or if the Commencement Date does not fall on the first
day of a calendar month, the first Lease Year shall consist of the partial
calendar month following the Commencement Date and the succeeding twelve
(12) full calendar months, and each succeeding Lease Year shall consist of a
one-year period commencing on the first day of the calendar month following the
calendar month in which the Commencement Date occurred.

“Rent Commencement Date” shall be defined as the date which is 30 days after the
Commencement Date.                        .

 

-1-



--------------------------------------------------------------------------------

1.04 “Tenant’s Pro Rata Share”: 10.68%. Tenant’s Pro Rata Share shall be
adjusted for changes in the Rentable Square Footage of the Premises and/or the
Rentable Square Footage of the Building, including, without limitation, changes
which may result from any condemnation or other taking of a portion of the
Building.

1.05 “Base Year” for Taxes: Fiscal Year (defined below) 2007 (i.e., July 1, 2006
to June 30, 2007); “Base Year” for Expenses (defined in Exhibit B): calendar
year 2006.

For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes and each
period of July 1 to June 30 thereafter.

1.06 “Term”: A period of approximately 61 months, subject to extension as
provided herein. Subject to Section 3, the Term shall commence on May 22, 2006
(the “Commencement Date”), subject to the provisions of Section 3.01 hereof,
and, unless terminated early in accordance with this Lease, end on June 30, 2011
(the “Termination Date”).

1.07 Allowance(s): None.

1.08 “Security Deposit”: $58,750.00, as more fully described in Section 6.

1.09 “Guarantor(s)”: None.

1.10 “Brokers”: Cushman & Wakefield and The Conrad Group.

1.11 “Permitted Use”: General business offices.

1.12 “Notice Address(es)”:

Landlord:

For all Notices:

NS 7/57 ACQUISITION LLC

c/o Saracen Properties

130 Turner Street

Waltham, Massachusetts 02453

With a copy to:

Raymond P. Trevisan

Principal, General Counsel

Normandy Real Estate Partners

67 Park Place East, 8th Floor

Morristown, New Jersey 07960

With a copy to:

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, Massachusetts 02110

Attention: 7/57 Wells Avenue

 

-2-



--------------------------------------------------------------------------------

Tenant:

For all Notices:

Prior to the Commencement Date:

Pro-Pharmaceuticals, Inc.

189 Wells Avenue

Newton, Massachusetts 02459

Attention: Chief Operating Officer

With a copy to:

Greenberg Traurig, LLP

One International Place - 20th Floor

Boston, Massachusetts 02110

Attention: Jonathan C. Guest, Esq.

After the Commencement Date:

Pro-Pharmaceuticals, Inc.

7-57 Wells Avenue, Suite             

Newton, Massachusetts 02459

Attention: Chief Operating Officer

With a copy to:

Greenberg Traurig, LLP

One International Place - 20th Floor

Boston, Massachusetts 02110

Attention: Jonathan C. Guest, Esq.

1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 a.m.
to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays.

1.14 “Landlord Work” means the work that Landlord is obligated to perform in the
Premises pursuant to a separate agreement (the “Work Letter”) attached to this
Lease as Exhibit C.

1.15 “Property” means the Building and the parcel(s) of land on which it is
located and the parking facilities and other improvements, if any, serving the
Building and the parcel(s) of land on which they are located.

 

-3-



--------------------------------------------------------------------------------

2. Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that currently designated by Landlord and
may be designated in the future for the common use of tenants and others such as
Building entrances, lobbies, sidewalks, unreserved parking areas, common
corridors, stairs, elevators, elevator foyers, restrooms, vending areas and
lobby areas (the “Common Areas”). Nothing contained herein shall affect
Landlord’s right to add to, subtract from, or alter the Common Areas, so long as
the same does not materially adversely affect Tenant’s access to the Premises or
use and enjoyment of the Premises.

3. Adjustment of Commencement Date; Possession.

3.01 If Landlord is required to perform Landlord Work prior to the Commencement
Date: (a) the date set forth in Section 1.06 as the Commencement Date shall
instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon the actual Commencement Date. Landlord’s
failure to Substantially Complete the Landlord Work by the Target Commencement
Date shall not be a default by Landlord or otherwise render Landlord liable for
damages. Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a commencement letter agreement in the form attached as
Exhibit D. If the Termination Date does not fall on the last day of a calendar
month, Landlord and Tenant may elect to adjust the Termination Date to the last
day of the calendar month in which Termination Date occurs by the mutual
execution of a commencement letter agreement setting forth such adjusted date.
The Landlord Work shall be deemed to be “Substantially Complete” on the date
that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises. If Landlord is delayed in the performance of the Landlord Work as a
result of the acts or omissions of Tenant, the Tenant Related Parties (defined
in Section 13) or their respective contractors or vendors, including, without
limitation, changes requested by Tenant to approved plans, Tenant’s failure to
comply with any of its obligations under this Lease, or the specification of any
materials or equipment with long lead times (a “Tenant Delay”), the Landlord
Work shall be deemed to be Substantially Complete on the date that Landlord
could reasonably have been expected to Substantially Complete the Landlord Work
absent any Tenant Delay.

3.02 Subject to Landlord’s obligation to perform Landlord Work, the Premises are
accepted by Tenant in “as is” condition and configuration, as of the date of
Tenant’s last inspection of the Premises, without any representations or
warranties by Landlord. On the Commencement Date, Landlord shall deliver
possession of the Premises to Tenant in the condition required hereunder, free
of all tenants and occupants and their property and in compliance with all
applicable laws. By taking possession of the Premises, Tenant agrees that the
Premises are in good order and satisfactory condition. Notwithstanding anything
contained herein to the contrary, Tenant shall have 9 month(s) from the
completion of Landlord Work in which to discover and notify Landlord of any
latent defects in Landlord’s Work. Landlord shall be responsible for the
correction of any latent defects with respect to which it received timely notice
from Tenant. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party; provided, however, that Landlord shall use
reasonable efforts to obtain possession of the space. Notwithstanding the
foregoing, if the Commencement Date shall not

 

-4-



--------------------------------------------------------------------------------

have occurred on or before the Outside Date, as hereinafter defined, then Tenant
shall have the right, exercisable by a written thirty (30) day termination
notice given on or after the Outside Date, to terminate the Lease. If the
Commencement Date occurs on or before the 30th day after Landlord receives such
termination notice, Tenant’s termination notice shall be deemed to be void and
of no force or effect. If the Commencement Date does not occur on or before such
30th day, this Lease shall terminate and shall be of no further force or effect.
For the purposes hereof, the “Outside Date” shall be defined as September 1,
2006, provided however, that the Outside Date shall be extended by the length of
any delays in the Landlord Work arising from causes beyond Landlord’s reasonable
control (see Section 26.03).

4. Rent.

4.01 Commencing as of the Rent Commencement Date, and continuing thereafter
throughout the Term of the Lease, Tenant shall pay Landlord, without any setoff
or deduction, unless expressly set forth in this Lease, all Base Rent and
Additional Rent due for the Term (collectively referred to as “Rent”).
“Additional Rent” means all sums (exclusive of Base Rent) that Tenant is
required to pay Landlord under this Lease. Tenant shall pay and be liable for
all rental, sales and use taxes (but excluding income taxes), if any, imposed
upon or measured by Rent. Base Rent and recurring monthly charges of Additional
Rent shall be due and payable in advance on the first day of each calendar month
without notice or demand, provided that the installment of Base Rent for the
first full calendar month of the Term shall be payable upon the execution of
this Lease by Tenant. All other items of Rent shall be due and payable by Tenant
on or before 30 days after billing by Landlord. Rent shall be made payable to
the entity, and sent to the address, Landlord designates and shall be made by
good and sufficient check or by other means acceptable to Landlord. Tenant shall
pay Landlord an administration fee equal to 5% of all past due Rent In addition,
past due Rent shall accrue interest at 12% per annum from the due date until
actually paid. Notwithstanding the foregoing, Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a given calendar
year, whereupon such administrative fee and interest charge shall not accrue
until the expiration of such grace period. Landlord’s acceptance of less than
the correct amount of Rent shall be considered a payment on account of the
earliest Rent due. Rent for any partial month (e.g., if the Rent Commencement
Date does not occur on the first day of a calendar month) during the Term shall
be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance Exhibit B of this Lease.

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s particular manner of use of the Premises, other than for general
office use, or Alterations or improvements in the Premises performed or
requested by Tenant. “Base Building” shall include the structural portions of
the Building, the public restrooms and the Building mechanical, electrical and
plumbing systems and

 

-5-



--------------------------------------------------------------------------------

equipment located in the internal core of the Building on the floor or floors on
which the Premises are located. Tenant shall promptly provide Landlord with
copies of any notices it receives regarding an alleged violation of Law. Tenant
shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord
from time to time and of which Tenant is given written notice, including rules
and regulations for the performance of Alterations (defined in Section 9).

6. Security Deposit.

The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord, after providing Tenant notice and the expiration of cure periods, if
required, may use all or a portion of the Security Deposit to satisfy past due
Rent or to cure any Default (defined in Section 18) by Tenant. If Landlord uses
any portion of the Security Deposit, Tenant shall, within 5 days after demand,
restore the Security Deposit to its original amount. Landlord shall return any
unapplied portion of the Security Deposit to Tenant within 45 days after the
later to occur of: (a) determination of the final Rent due from Tenant; or
(b) the later to occur of the Termination Date or the date Tenant surrenders the
Premises to Landlord in compliance with Section 25. Landlord shall assign the
Security Deposit to a successor or transferee and, following the assignment,
Landlord shall have no further liability for the return of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

The Security Deposit shall be in the form of an irrevocable “evergreen” letter
of credit (the “Letter of Credit”), which Letter of Credit shall: (a) be in the
initial amount of $58,750.00; (b) be issued on the form attached hereto as
Exhibit G; (c) name Landlord as its beneficiary; and (d) be drawn on an FDIC
insured financial institution satisfactory to the Landlord, the parties
acknowledging that Citizens Bank is a satisfactory institution. The Letter of
Credit (and any renewals or replacements thereof) shall be for a term of not
less than 1 year. Tenant agrees that it shall from time to time, as necessary,
whether as a result of a draw on the Letter of Credit by Landlord pursuant to
the terms hereof or as a result of the expiration of the Letter of Credit then
in effect, renew or replace the original and any subsequent Letter of Credit so
that a Letter of Credit, in the amount required hereunder, is in effect until a
date which is at least 60 days after the Termination Date of the Lease. If
Tenant fails to furnish such renewal or replacement at least 60 days prior to
the stated expiration date of the Letter of Credit then held by Landlord,
Landlord may draw upon such Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) as a Security Deposit pursuant to the
terms of this Section 6. Any renewal or replacement of the original or any
subsequent Letter of Credit shall meet the requirements for the original Letter
of Credit as set forth above, except that such replacement or renewal shall be
issued by a national bank satisfactory to Landlord at the time of the issuance
thereof.

If Landlord draws on the Letter of Credit as permitted in this Lease or the
Letter of Credit, then, upon demand of Landlord, Tenant shall restore the amount
available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount.

 

-6-



--------------------------------------------------------------------------------

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) hot and cold
water for use in the Base Building lavatories; (b) customary heat and air
conditioning in season during Building Service Hours; provided that Tenant shall
have the right to receive HVAC service during hours other than Building Service
Hours by paying Landlord’s then standard charge for additional HVAC service so
long as Tenant requests same by written notice to Landlord not later than
12:00 noon on the Business Day preceding the day of such overtime usage;
(c) standard janitorial service on Business Days; (d) Elevator service;
(e) Electricity in accordance with the terms and conditions in Section 7.02; and
(f) such other services as Landlord reasonably determines are necessary or
appropriate for the Property. Landlord will provide access to the Building for
Tenant and its employees 24 hours per day/7 days per week, subject to causes
beyond Landlord’s reasonable control, and subject to the terms of this Lease and
such security or monitoring systems as Landlord may reasonably impose,
including, without limitation, sign-in procedures and/or presentation of
identification cards. As of the date hereof, Landlord’s charge for after hours
heating and air conditioning service is $55.00 per hour, subject to change from
time to time.

7.02 (a) Electricity shall be distributed to the Premises by the electric
utility company selected by Landlord to provide electricity service for the
Building and Landlord shall permit Landlord’s wires and conduits, to the extent
available, suitable and safely capable, to be used for such distribution.
Landlord shall install, as part of Landlord’s Work, a check meter for measuring
electric service to the Premises (and no other portion of the Building).
Landlord shall make the necessary arrangements with the electric utility company
for paying for electric current furnished to the Premises and Tenant shall,
within 30 days after billing therefor by Landlord, pay Landlord for the cost of
said electric current as shown on the electric meter. All electricity used
during the performance of janitorial service, or the making of any alterations
or repairs in or to the Premises, or the operation of any special air
conditioning system serving the Premises, shall be paid by Tenant.

Landlord has advised Tenant that presently NStar Electric (the “Electric Service
Provider”) is the electric utility company selected by Landlord to provide
electricity service for the Building. Notwithstanding the foregoing, Landlord
reserves the right at any time and from time to time before or during the Term
to either contract for electric service from a different company or companies
providing electricity service (each such company shall hereinafter be referred
to as an “Alternative Service Provider”) or continue to contract for electricity
service from the Electric Service Provider. Tenant shall cooperate with
Landlord, the Electric Service Provider and any Alternative Service Provider at
all times and, as reasonably necessary, shall allow Landlord, the Electric
Service Provider and any Alternative Service Provider reasonable access to the
Building’s electric lines, feeders, risers, wiring and other machinery within
the Premises.

(b) Without the consent of Landlord, Tenant’s use of electrical service shall
not exceed, either in voltage, rated capacity, use beyond Building Service Hours
or overall load, that which Landlord reasonably deems to be standard for the
Building. Landlord shall have the right to measure electrical usage by commonly
accepted methods. If it is determined that Tenant is using excess electricity,
Tenant shall pay Landlord for the cost of such excess electrical usage as
Additional Rent.

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force

 

-7-



--------------------------------------------------------------------------------

Majeure (defined in Section 26.03) (collectively a “Service Failure”) shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement. However, if, as a result of a Service Failure
that is reasonably within the control of Landlord to correct, the Premises are
made untenantable for a period in excess of 3 consecutive Business Days after
Tenant notifies Landlord or such failure, then Tenant, as its sole remedy, shall
be entitled to receive an abatement of Rent payable hereunder during the period
beginning on the 4th consecutive Business Day after Tenant so notifies Landlord
and ending on the day the service has been restored. If the entire Premises have
not been rendered untenantable by the Service Failure, the amount of abatement
shall be equitably prorated. “Untenantable” shall mean a material interference
with Tenant’s use and enjoyment of the Premises.

Notwithstanding the foregoing, if a Service Failure is reasonably within the
control of Landlord and (a) continues for 60 consecutive days after the Service
Failure and (b) is not being diligently remedied by Landlord, then Tenant, as
its sole remedy, shall have the right to elect to terminate this Lease within 10
days after the expiration of said 60 day period without penalty, by delivering
written notice to Landlord of its election thereof; provided, however, if
Landlord is diligently pursuing the repair or restoration of the service, Tenant
shall not be entitled to terminate the Lease but rather Tenant’s sole remedy
shall be to abate Rent as provided above. The foregoing termination right shall
not apply if the Service Failure is due to fire or other casualty. Instead, in
such an event, the terms and provisions of Section 16 shall apply.

8. Leasehold Improvements.

All improvements in and to the Premises, excluding Tenant’s trade fixtures, but
including any Alterations (collectively, “Leasehold Improvements”) shall remain
upon the Premises at the end of the Term without compensation to Tenant.
Landlord, however, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at its expense, to remove any Alterations
that, in Landlord’s reasonable judgment, are of a nature that would require
removal and repair costs that are materially in excess of the removal and repair
costs associated with standard office improvements, and, in addition, Tenant
shall be required to remove any Cable (defined in Section 9.01) installed by or
for the benefit of Tenant (collectively referred to as “Required Removables”).
Notwithstanding the foregoing, Tenant shall not be required to remove any
portion of the Landlord Work shown on the Plans as of the date of this Lease, as
such terms are defined in Exhibit C. Required Removables shall include, without
limitation, internal stairways, raised floors, personal baths and showers,
vaults, rolling file systems and structural alterations and modifications. The
designated Required Removables shall be removed by Tenant before the Termination
Date. Tenant shall repair damage caused by the installation or removal of
Required Removables. If Tenant fails to perform its obligations in a timely
manner, Landlord may perform such work at Tenant’s expense. Tenant, at the time
it requests approval for a proposed Alteration, may request in writing that
Landlord advise Tenant whether the Alteration or any portion of the Alteration
is a Required Removable. Within 10 days after receipt of Tenant’s request for
Landlord’s consent to any Alteration, Landlord shall advise Tenant in writing as
to which portions of the Alteration are Required Removables. However, it is
agreed that Required Removables shall not include any usual office improvements
such as gypsum board, partitions, ceiling grids and tiles, fluorescent lighting
panels, Building standard doors and non-glued down carpeting.

9. Repairs and Alterations.

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with

 

-8-



--------------------------------------------------------------------------------

notice of any such conditions. Tenant shall, at its sole cost and expense,
perform all maintenance and repairs to the Premises that are not Landlord’s
express responsibility under this Lease, and keep the Premises in good condition
and repair, reasonable wear and tear, casualty and taking by eminent domain
excepted. Tenant’s repair and maintenance obligations include, without
limitation, repairs to: (a) floor covering; (b) interior partitions; (c) doors;
(d) the interior side of demising walls; (e) electronic, phone and data cabling
and related equipment that is installed by or for the exclusive benefit of
Tenant (collectively, “Cable”); (f) supplemental air conditioning units,
kitchens, including hot water heaters, plumbing, and similar facilities
exclusively serving Tenant; and (g) Alterations. To the extent Landlord is not
reimbursed by insurance proceeds from insurance required to be maintained
hereunder, Tenant shall reimburse Landlord for the cost of repairing damage to
the Building caused by the willful or negligent acts of Tenant, Tenant Related
Parties and their respective contractors and vendors. If Tenant fails to make
any repairs to the Premises for more than 30 days after notice from Landlord
(although notice shall not be required in an emergency), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs, together with
an administrative charge in an amount equal to 5% of the cost of the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC, other than any HVAC equipment installed by
Tenant), electrical, plumbing and fire/life safety systems serving the Building
in general; (c) Common Areas; (d) roof of the Building; (e) exterior windows of
the Building; and (f) elevators serving the Building. Landlord shall promptly
make repairs for which Landlord is responsible.

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed, unless said Alterations affect any
Building system or do not represent a typical office Alteration. However,
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature
such as painting, wallpapering, hanging pictures and installing carpeting;
(b) is not visible from the exterior of the Premises or Building; (c) will not
materially adversely affect the Base Building; (d) does not require work to be
performed inside the walls, below the floor, or above the ceiling of the
Premises; and (e) the cost of which such Cosmetic Alteration does not exceed
$4.00 per rentable square foot of the Premises. Cosmetic Alterations shall be
subject to all the other provisions of this Section 9.03. Prior to starting
work, Tenant shall furnish Landlord with plans and specifications; names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to Base Building); all required
governmental permits and approvals, which shall be obtained by Tenant at
Tenant’s sole expense; evidence of contractor’s and subcontractor’s insurance in
amounts reasonably required by Landlord and naming Landlord as an additional
insured; and any security for performance in amounts reasonably required by
Landlord. Changes to the plans and specifications must also be submitted to
Landlord for its approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Alterations shall be constructed in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord.
Tenant shall reimburse Landlord for any reasonable sums paid by Landlord for
third party examination of Tenant’s plans for non-Cosmetic Alterations. In
addition, Tenant shall pay Landlord a fee for Landlord’s oversight and
coordination of any Alterations other than Cosmetic Alterations equal to 5% of
the cost of the Alterations. Upon completion, Tenant shall furnish “as-built”
plans for all Alterations other than Cosmetic Alterations, completion affidavits
and full and final waivers of lien. Landlord’s approval of an Alteration shall
not be deemed a representation by Landlord that the Alteration complies with
Law.

 

-9-



--------------------------------------------------------------------------------

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building to the extent Landlord is obligated
or has the right to perform or facilitate the same. Except in emergencies or to
provide Building services, Landlord shall provide Tenant with reasonable prior
verbal notice of entry and shall use reasonable efforts to minimize any
interference with Tenant’s use of the Premises. If reasonably necessary,
Landlord may temporarily close all or a portion of the Premises to perform
repairs, alterations and additions to the extent Landlord is obligated or has
the right to perform or facilitate the same. However, except in emergencies,
Landlord will not close the Premises if the work can reasonably be completed on
weekends and after Building Service Hours. Entry by Landlord shall not
constitute a constructive eviction or entitle Tenant to an abatement or
reduction of Rent. Notwithstanding the foregoing, except in emergency situations
as determined by Landlord, Landlord shall exercise reasonable efforts to perform
any entry into the Premises in a manner that is reasonably designed to minimize
interference with the operation of Tenant’s business in the Premises.

11. Assignment and Subletting.

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. If the
entity which controls the voting shares/rights of Tenant changes at any time,
such change of ownership or control shall constitute a Transfer unless Tenant is
an entity whose outstanding stock is listed on a recognized securities exchange
or if at least 80% of its voting stock is owned by another entity, the voting
stock of which is so listed. Any attempted Transfer in violation of this Section
is voidable by Landlord. In no event shall any Transfer, including a Permitted
Transfer, release or relieve Tenant from any obligation under this Lease.

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of this Lease or subletting of more than 20% of the Rentable
Area of the Premises for more than 50% of the remaining Term (excluding
unexercised options), recapture the portion of the Premises that Tenant is
proposing to Transfer. If Landlord exercises its right to recapture, this Lease
shall automatically be amended (or terminated if the entire Premises is being
assigned or sublet) to delete the applicable portion of the Premises effective
on the proposed effective date of the Transfer. Notwithstanding the above,
Tenant, within 5 days after receipt of Landlord’s notice of intent to terminate,
may withdraw its request for consent to the Transfer. In that event, Landlord’s
election to terminate the Lease shall be null and void and of no force and
effect. Tenant shall pay Landlord a review fee of $1,500.00 for Landlord’s
review of any Permitted Transfer or requested Transfer.

 

-10-



--------------------------------------------------------------------------------

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer. If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord.

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
stock transfer or issuance, consolidation or reorganization (an “Ownership
Change”) or assign this Lease or sublet all or a portion of the Premises to an
Affiliate without the consent of Landlord, provided that all of the following
conditions are satisfied (a “Permitted Transfer”): (a) Tenant is not in Default;
(b) in the event of an Ownership Change, Tenant’s successor shall own
substantially all of the assets of Tenant and have a net worth which is at least
equal to Tenant’s net worth as of the day prior to the proposed Ownership
Change; (c) the Permitted Use does not allow the Premises to be used for retail
purposes; and (d) Tenant shall give Landlord written notice at least 5 Business
Days prior to the effective date of the Permitted Transfer. Tenant’s notice to
Landlord shall include information and documentation evidencing the Permitted
Transfer and showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign a commercially reasonable
form of assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant (for such period of time as such
entity continues to be controlled by, controlling or under common control with
Tenant, it being agreed that the subsequent sale or transfer of stock resulting
in a change in voting control, or any other transaction(s) having the overall
effect that such entity ceases to be controlled by, controlling or under common
control with Tenant, shall be treated as if such sale or transfer or
transaction(s) were, for all purposes, an assignment of this Lease governed by
the provisions of this Article 11).

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees. Landlord shall have the right to require Tenant to post a performance or
payment bond in connection with any work or service done or purportedly done by
or for the benefit of Tenant. Tenant acknowledges and agrees that all such work
or service is being performed for the sole benefit of Tenant and not for the
benefit of Landlord.

13. Indemnity and Waiver of Claims.

Except to the extent caused by the negligence of willful misconduct of Landlord
or Landlord Related Parties (as defined below), Tenant hereby waives all claims
against and releases Landlord and its trustees, members, principals,
beneficiaries, partners, officers, directors,

 

-11-



--------------------------------------------------------------------------------

employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security services, personnel
or equipment, or (e) any matter not within the reasonable control of Landlord.
In addition to the foregoing Tenant agrees that Landlord shall have no
responsibility or liability whatsoever for any loss or damage, however caused,
to furnishings, fixtures, equipment, or other personal property of Tenant or of
any persons claiming by, through, or under Tenant. Except to the extent caused
by the negligence or willful misconduct of Landlord or any Landlord Related
Parties, Tenant shall indemnify, defend and hold Landlord and Landlord Related
Parties harmless against and from all liabilities, obligations, damages,
penalties, claims, actions, costs, charges and expenses, including, without
limitation, reasonable attorneys’ fees and other professional fees (if and to
the extent permitted by Law) (collectively referred to as “Losses”), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties by any third party and arising out of or in connection with any
damage or injury occurring in the Premises or negligent acts or willful
misconduct (including violations of Law which are the responsibility of Tenant)
of Tenant, the Tenant Related Parties or any of Tenant’s transferees,
contractors or licensees. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties.

14. Insurance.

Tenant shall maintain the following insurance (“Tenant’s Insurance”):
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $3,000,000.00; (b) Property/Business Interruption Insurance written on an All
Risk or Special Perils form, with coverage for broad form water damage including
earthquake sprinkler leakage, at replacement cost value and with a replacement
cost endorsement covering all of Tenant’s business and trade fixtures,
equipment, movable partitions, furniture, merchandise and other personal
property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing Tenant’s
Insurance shall have an A.M. Best rating of not less than A-VIII. All Commercial
General Liability Insurance policies shall name as additional insureds Landlord
(or its successors and assignees), the holder(s) of any mortgage(s) encumbering
the Premises, the managing agent for the Building (or any successor), and their
respective members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and other designees of Landlord and its successors as the
interest of such designees shall appear. All policies of Tenant’s Insurance
shall contain endorsements that the insurer(s) shall give Landlord and its
designees at least 30 days’ advance written notice of any cancellation,
termination, material change or lapse of insurance. Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance prior to
the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance. Landlord
shall maintain so called All Risk property insurance on the Building at
replacement cost value, as reasonably estimated by Landlord. Landlord shall
maintain Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $2,000,000.00.

 

-12-



--------------------------------------------------------------------------------

15. Subrogation.

Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claims, actions or causes of action against the
other for any loss or damage with respect to Tenant’s Property, Leasehold
Improvements, the Building, the Premises, or any contents thereof, including
rights, claims, actions and causes of action based on negligence, which loss or
damage is (or would have been, had the insurance required by this Lease been
carried) covered by insurance.

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, within 45
days thereafter, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 270 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the intentional misconduct of Tenant or any Tenant
Related Parties. In addition, Landlord, by notice to Tenant within 90 days after
the date of the Casualty, shall have the right to terminate this Lease if:
(1) the Premises have been materially damaged and there is less than 2 years of
the Term remaining on the date of the Casualty. Notwithstanding the foregoing,
Landlord will not be entitled to terminate this Lease solely because there is
less than 2 years on the Term if Tenant has an exercisable right to renew or
extend the Term and Tenant, within 10 days after receipt of Landlord’s notice of
termination, validly exercises such right. The foregoing shall not prohibit
Landlord from exercising its right to terminate for any of the other reasons set
forth herein; (2) any Mortgagee requires that the insurance proceeds be applied
to the payment of the mortgage debt; or (3) a material uninsured loss to the
Building occurs, provided the Landlord has maintained insurance required
hereunder.

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord which do not
materially diminish Tenant’s use and enjoyment of the Premises as it existed
prior to such casualty. Upon notice from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all property insurance
proceeds payable to Tenant under Tenant’s Insurance with respect to any
Leasehold Improvements performed by or for the benefit of Tenant; provided if
the estimated cost to repair such Leasehold Improvements exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, the
excess cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repairs. Within 15 days of demand, Tenant shall also
pay Landlord for any additional excess costs that are determined during the
performance of the repairs. Landlord shall not be liable for

 

-13-



--------------------------------------------------------------------------------

any inconvenience to Tenant, or injury to Tenant’s business resulting in any way
from the Casualty or the repair thereof. Provided that Tenant is not in Default,
during any period of time that all or a material portion of the Premises is
rendered untenantable as a result of a Casualty, the Rent shall abate for the
portion of the Premises that is untenantable and not used by Tenant.
Notwithstanding the foregoing, if Tenant was entitled to but elected not to
exercise its right to terminate the Lease and Landlord does not substantially
complete the repair and restoration of the Premises within 2 months after the
expiration of the estimated period of time set forth in the Completion Estimate,
which period shall be extended to the extent of any Reconstruction Delays, then
Tenant may terminate this Lease by written notice to Landlord within 15 days
after the expiration of such period, as the same may be extended. For purposes
of this Lease, the term “Reconstruction Delays” shall mean: (i) any delays
caused by the insurance adjustment process; (ii) any delays caused by Tenant;
and (iii) any delays caused by events of Force Majeure.

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.

18. Events of Default.

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for 5 Business Days
after delivery of written notice from Landlord of such failure (“Monetary
Default”); (b) Tenant’s failure (other than a Monetary Default) to comply with
any term, provision, condition or covenant of this Lease, if the failure is not
cured within 30 days after written notice to Tenant provided, however, if
Tenant’s failure to comply cannot reasonably be cured within 30 days, Tenant
shall be allowed additional time (not to exceed 90 days) as is reasonably
necessary to cure the failure so long as Tenant begins the cure within 10 days
after such notice to Tenant and diligently pursues the cure to completion;
(c) Tenant becomes insolvent, makes a transfer in fraud of creditors, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts when due or forfeits or loses its right to conduct business; or
(d) the leasehold estate is taken by process or operation of Law. If Landlord
provides Tenant with notice of Tenant’s failure to comply with any specific
provision of this Lease on 3 separate occasions during any 12 month period,
Tenant’s subsequent violation of such provision shall, at Landlord’s option, be
an incurable Default by Tenant. All notices sent under this Section shall be in
satisfaction of, and not in addition to, notice required by Law.

 

-14-



--------------------------------------------------------------------------------

19. Remedies.

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant which are commercially
reasonable.

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but, except as expressly provided below, shall not be
obligated to) relet all or any part of the Premises, without notice to Tenant,
for such period of time and on such terms and conditions (which may include
concessions, free rent and work allowances) as Landlord in its reasonable
discretion shall determine. Landlord may collect and receive all rents and other
income from the reletting. Tenant shall pay Landlord on demand all past due
Rent, all Costs of Reletting and any deficiency arising from the reletting or
failure to relet the Premises. The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease. Landlord shall use reasonable efforts to relet the Premises on such terms
as Landlord in its sole discretion may determine (including a term different
from the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.

 

-15-



--------------------------------------------------------------------------------

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY OR ANY PROCEEDS AVAILABLE UNDER ANY INSURANCE POLICIES
REQUIRED TO BE CARRIED BY LANDLORD HEREUNDER. TENANT SHALL LOOK SOLELY TO
LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY
LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR
DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE
LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT
HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW), NOTICE AND
REASONABLE TIME TO CURE THE ALLEGED DEFAULT. WITHOUT LIMITING THE FOREGOING, IN
NO EVENT SHALL LANDLORD OR ANY MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE
LIABLE FOR ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES OR ANY LOST PROFITS OF
TENANT.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANTS OBLIGATION TO
PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

21. Intentionally Omitted.

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

23. Subordination to Mortgages; Estoppel Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a

 

-16-



--------------------------------------------------------------------------------

“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include, among other things, a certification as to the
status of this Lease, the existence of any defaults and the amount of Rent that
is due and payable as well as the amount of Security Deposit being held by
Landlord and any Allowance due and owing from Landlord. Notwithstanding the
foregoing, upon written request by Tenant, Landlord will use reasonable efforts
to obtain a non-disturbance, subordination and attornment agreement from
Landlord’s then current Mortgagee on such Mortgagee’s then current standard form
of agreement. “Reasonable efforts” of Landlord shall not require Landlord to
incur any cost, expense or liability to obtain such agreement, it being agreed
that Tenant shall be responsible for any fee or review costs charged by the
Mortgagee. Upon request of Landlord, Tenant will execute the Mortgagee’s form of
non-disturbance, subordination and attornment agreement and return the same to
Landlord for execution by the Mortgagee. Landlord’s failure to obtain a
non-disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a default by Landlord hereunder.

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand (with a written
acknowledgment of receipt) or sent by registered or certified mail with return
receipt requested or sent by overnight or same day courier service at the
party’s respective Notice Address(es) set forth in Section 1. Each notice shall
be deemed to have been received on the earlier to occur of actual delivery or
the date on which delivery is refused, or, if Tenant has vacated the Premises or
any other Notice Address of Tenant without providing a new Notice Address, 3
days after notice is deposited in the U.S. mail or with a courier service in the
manner described above. Either party may, at any time, change its Notice Address
(other than to a post office box address) by giving the other party written
notice of the new address.

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises and remove any Leasehold Improvements
which Tenant is required to remove pursuant to Section 8, and quit and surrender
the Premises to Landlord, broom clean, and in substantially the same order and
condition as it existed on the Commencement Date, ordinary wear and tear and
damage by fire or other casualty for which Landlord is obligated to repair
hereunder excepted. If Tenant fails to remove any of Tenant’s Property within 2
Business Days after termination of this Lease or Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred. If Tenant fails to remove Tenant’s Property from the Premises or
storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.

 

-17-



--------------------------------------------------------------------------------

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that Tenant is not, and
the entities or individuals constituting Tenant or which may own or control
Tenant or which may be owned or controlled by Tenant are not, among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists. Landlord
represents and warrants to Tenant that it owns the Building and the person
executing this Lease has been duly authorized by the Landlord to perform such
act and the Lease does not violate or conflict with any agreement, order,
covenant or judgment to which the Landlord or Property is subject.

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property, subject to Landlord’s obligation with respect to the transfer of the
Security Deposit. Upon transfer Landlord shall be released from any further
obligations hereunder and Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations, provided that, any
successor pursuant to a voluntary, third party transfer (but not as part of an
involuntary transfer resulting from a foreclosure or deed in lieu thereof) shall
have assumed Landlord’s obligations under this Lease.

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease.

 

-18-



--------------------------------------------------------------------------------

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion
or extension rights granted to Tenant. The expiration of the Term, whether by
lapse of time, termination or otherwise, shall not relieve either party of any
obligations which accrued prior to or which may continue to accrue after the
expiration or termination of this Lease.

26.07 Landlord shall do nothing to prevent Tenant from peacefully occupying and
enjoying the Premises, subject to the terms of this Lease, provided Tenant pays
the Rent and fully performs all of its covenants and agreements. This covenant
shall be binding upon Landlord and its successors only during its or their
respective periods of ownership of the Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

26.09 Tenant shall not record this Lease or any memorandum or notice without
Landlord’s prior written consent; provided, however, Landlord agrees to consent
to the recordation or registration of a memorandum or notice of this Lease, at
Tenant’s cost and expense (and in a form reasonably satisfactory to Landlord),
if the initial term of this Lease or the initial term plus extension terms
granted exceed, in the aggregate, 7 years. If this Lease is terminated before
the Term expires, upon Landlord’s request the parties shall execute, deliver and
record an instrument acknowledging the above and the date of the termination of
this Lease, and Tenant appoints Landlord its attorney-in-fact in its name and
behalf to execute the instrument if Tenant shall fail to execute and deliver the
instrument after Landlord’s request therefor within 10 days.

26.10 If at any time the stock of Tenant is not publicly traded on a national
stock exchange, from time to time, within 15 days after Landlord’s request,
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. Notwithstanding the
foregoing, Tenant shall have no obligation to provide to Landlord financial
statements as provided in the preceding sentence more often than once per year
during the Term. Tenant will discuss its financial statements with Landlord and
will give Landlord access to Tenant’s books and records in order to enable
Landlord to verify the financial statements. Landlord will not disclose any
aspect of Tenant’s financial statements that Tenant designates to Landlord as
confidential except (1) to Landlord’s lenders or prospective purchasers of the
Building, (2) in litigation between Landlord and Tenant, and (3) if required by
court order. Notwithstanding the foregoing, Landlord shall not request financial
statements more than once in each consecutive 2 year period during the Term
unless Tenant is in default or Landlord reasonably believes that there has been
an adverse change in Tenant’s financial position since the last financial
statement provided to Landlord.

 

-19-



--------------------------------------------------------------------------------

26.11 Subject to Section 11.02 hereof, whenever Tenant requests Landlord to take
any action or give any consent required or permitted under this Lease, Tenant
will reimburse Landlord for Landlord’s reasonable costs incurred in reviewing
the proposed action or consent, including, without limitation, reasonable
attorneys’, engineers’ or architects’ fees, within 30 days after Landlord’s
delivery to Tenant of a statement of such costs. Tenant will be obligated to
make such reimbursement without regard to whether Landlord consents to any such
proposed action.

26.12 Tenant and its telecommunications companies, including but not limited to
local exchange telecommunications companies and alternative access vendor
services companies shall have no right of access to and within the Building, for
the installation and operation of telecommunications systems including but not
limited to voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant’s telecommunications within the Building and
from the Building to any other location without Landlord’s prior written
consent. Landlord shall not unreasonably withhold its consent to the
installation and operation of such telecommunications systems, telecommunication
services and/or transmission systems if located entirely within the Premises;
otherwise, Landlord may withhold or delay its consent in its sole discretion.

26.13 Tenant acknowledges that the terms and conditions of this Lease are to
remain confidential for Landlord’s benefit, and may not be disclosed by Tenant
to anyone, by any manner or means, directly or indirectly, without Landlord’s
prior written consent, except in connection with the Memorandum of Lease
referenced above or where required by Court order by an authority with
jurisdiction over Tenant, or where such disclosure is required pursuant to any
federal or state law, rule or regulation, including, without limitation, such
laws, rules and regulations with respect to securities. The consent by Landlord
to any disclosures shall not be deemed to be a waiver on the part of Landlord of
any prohibition against any future disclosure.

26.14 The term “Hazardous Materials” means any substance, material, or waste
which is now or hereafter classified or considered to be hazardous, toxic, or
dangerous under any Law relating to pollution or the protection or regulation of
human health, natural resources or the environment, or poses or threatens to
pose a hazard to the health or safety of persons on the Premises or in the
Building. Tenant shall not use, generate, store, or dispose of, or permit the
use, generation, storage or disposal of Hazardous Materials on or about the
Premises or the Building except in a manner and quantity necessary for the
ordinary performance of Tenant’s business, and then in compliance with all Laws.
If Tenant breaches its obligations under this Section 26.15, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
attorneys’ fees and cost of clean up and remediation) arising from Tenant’s
failure to comply with the provisions of this Section 26.14. This indemnity
provision shall survive termination or expiration of the Lease.

27. OFAC Compliance.

(a) Tenant represents and warrants that (a) Tenant and each person or entity
owning an interest in Tenant is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the

 

-20-



--------------------------------------------------------------------------------

Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, (b) none of the funds or other
assets of Tenant constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) no Embargoed
Person has any interest of any nature whatsoever in Tenant (whether directly or
indirectly), (d) none of the funds of Tenant have been derived from any unlawful
activity with the result that the investment in Tenant is prohibited by law or
that the Lease is in violation of law, and (e) Tenant has implemented
procedures, and will consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times.
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law.

(b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargoes and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Lease Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.

28. Parking.

Tenant shall have the right to park in the Building parking facilities in common
with other tenants of the Building upon such terms and conditions and rules and
regulations as are reasonably established by Landlord at any time during the
Term. Tenant agrees not to overburden the parking facilities and agrees to
cooperate with Landlord and other tenants in use of the parking facilities.
Landlord reserves the right in its sole, but reasonable, discretion to determine
whether the parking facilities are becoming overburdened by any tenant of the
Building based on such tenant’s percentage share of the rentable area of the
Building. Subject to the right of Tenant to use parking spaces in the parking
areas on the Lot as set forth below, Landlord shall have the absolute right
(i) to allocate and assign parking spaces among some or all of the tenants of
the Building (and Tenant shall comply with any such parking assignments provided
the requirements set forth below are satisfied), (ii) to reconfigure the parking
area, and (iii) to modify the existing ingress to and egress from the parking
areas as Landlord shall deem appropriate, as long as access to such areas is
maintained after such modification is completed.

 

-21-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, as of the Execution Date of this Lease, there are
2.8 parking spaces in the parking areas on the Lot designated for use by the
tenants of the Building for every 1,000 square feet of Rentable Square Footage
of the Building, as defined in Section 1.01. The parties agree that Tenant shall
be entitled to use 26 parking spaces in the parking areas designated for use by
the tenants of the Building. Subject to reasonable rules from time to time made
by Landlord of which Tenant is given notice, Tenant shall have the right, in
common with all other tenants of the Building, to use such parking areas,
without charge, on a first-come, first-served basis.

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

WITNESS/ATTEST:     LANDLORD:     NS 7/57 ACQUISITION LLC, a Delaware limited
liability company     By:   Normandy 128 Acquisitions LLC, its sole member      
By:  

/s/ Raymond P. Tevisan

      Name:   Raymond P. Tevisan       Title:   Authorized Signatory

/s/ Leona Maddocks

        Name (print): Leona Maddocks        

/s/ Matthew Lavell

        Name (print): Matthew Lavell         WITNESS/ATTEST:     TENANT:    
PRO-PHARMACEUTICALS, INC., a Nevada corporation

/s/ Maureen Foley

    By:  

/s/ David Platt

Name (print): Maureen Foley     Name:   David Platt     Title:   Chief Executive
Officer

/s/ Lillian DePasquale

        Name (print): Lillian DePasquale              

04-3562325

Tenant’s Tax ID Number (SSN or FEIN)

 

-22-



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

LOGO [g32660image001.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between NS 7/57
ACQUISITION LLC, LLC, a Delaware limited liability company (“Landlord”) and
PRO-PHARMACEUTICALS, INC., a Nevada corporation (“Tenant”) for space in the
Building located at 7-57 Wells Avenue, Newton, Massachusetts.

1. Payments.

1.01. Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term after the Base
Year exceed Expenses for the Base Year (the “Expense Excess”) and also the
amount, if any, by which Taxes (defined below) for each Fiscal Year during the
Term after the Base Year exceed Taxes for the Base Year (the “Tax Excess”). If
Expenses or Taxes in any calendar year or Fiscal Year decrease below the amount
of Expenses or Taxes for the Base Year, Tenant’s Pro Rata Share of Expenses or
Taxes, as the case may be, for that calendar year or Fiscal Year shall be $0.
Landlord shall provide Tenant with a good faith estimate of the Expense Excess
and of the Tax Excess for each calendar year or Fiscal Year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

1.02. As soon as is practical following the end of each calendar year or Fiscal
Year, as the case may be, Landlord shall furnish Tenant with a statement of the
actual Expenses and Expense Excess and the actual Taxes and Tax Excess for the
prior calendar year or Fiscal Year, as the case may be. If the estimated Expense
Excess or estimated Tax Excess for the prior calendar year or Fiscal Year, as
the case may be, is more than the actual Expense Excess or actual Tax Excess for
the prior calendar year or Fiscal Year, as the case may be, Landlord shall
either provide Tenant with a refund or apply any overpayment by Tenant against
Additional Rent due or next becoming due, provided if the Term expires before
the determination of the overpayment, Landlord shall refund any overpayment to
Tenant after first deducting the amount of Rent due. If the estimated Expense
Excess or estimated Tax Excess for the prior calendar year or Fiscal Year, as
the case may be, is less than the actual Expense Excess or actual Tax Excess,
for such prior calendar year or Fiscal year, as the case may be, for such prior
year, Tenant shall pay Landlord, within 30 days after its receipt of the
statement of Expenses or Taxes, any underpayment for the prior calendar year.

2. Expenses.

2.01. “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Expenses include, without limitation: (a) all labor and labor
related costs for employees at or below the grade of building manager;
(b) management fees to the extent at or below competitive rates for an
owner-affiliated manager; (c) the cost of equipping, staffing and operating an
on-site and/or off-site management office for the Building, provided if the
management office services

 

B-1



--------------------------------------------------------------------------------

one or more other buildings or properties, the shared costs and expenses of
equipping, staffing and operating such management office(s) shall be equitably
prorated and apportioned between the Building and the other buildings or
properties; (d) accounting costs; (e) the cost of services attributable to
leasing or collection activity; (f) rental and purchase cost of parts, supplies,
tools and equipment; (g) insurance premiums and deductibles; (h) electricity,
gas and other utility costs, but excluding such costs for which Landlord is
reimbursed by tenants other than as a reimbursement of Expenses; and (i) the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) made subsequent to
the Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade Building security or otherwise improve the
operating efficiency of the Property; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Property, after the date
of this Lease. The cost of capital improvements shall be amortized by Landlord
over the lesser of the Payback Period (defined below) or the useful life of the
capital improvement as reasonably determined by Landlord in accordance with
generally accepted accounting principles. “Payback Period” means the reasonably
estimated period of time that it takes for the cost savings resulting from a
capital improvement to equal the total cost of the capital improvement.
Landlord, by itself or through an affiliate, shall have the right to directly
perform, provide and be reasonably compensated for any services under this
Lease. If Landlord incurs Expenses for the Building or Property together with
one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area agreement or otherwise, the shared costs and
expenses shall be equitably prorated and apportioned between the Building and
Property and the other buildings or properties.

2.02. Expenses shall not include:

(a) the cost of capital improvements (except as set forth above);

(b) depreciation;

(c) interest (except as provided for the amortization of capital improvements);

(d) principal payments of mortgage and other non-operating debts of Landlord;

(e) the cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds;

(f) costs in connection with leasing space in the Building, including brokerage
commissions;

(g) lease concessions, rental abatements and construction allowances granted to
specific tenants;

(h) costs incurred in connection with the sale, financing or refinancing of the
Building;

(i) fines, interest and penalties incurred due to the late payment of Taxes or
Expenses;

(j) organizational expenses associated with the creation and operation of the
entity which constitutes Landlord;

 

B-2



--------------------------------------------------------------------------------

(k) any penalties or damages that Landlord pays to Tenant under this Lease or to
other tenants in the Building under their respective leases;

(l) the cost or expense of any services or benefits provided generally to other
tenants in the Building and not provided or available to Tenant;

(m) rent or other charges payable under any ground lease or underlying lease;

(n) attorney’s fees and other expenses incurred in connection with negotiations
or disputes with prospective tenants or tenants or other occupants of the
Building;

(o) any expenses for which Landlord has received actual reimbursement (other
than through Expenses);

(p) costs incurred by Landlord in connection with the correction of defects in
design and original construction of the Building or Property.

2.03. If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all
reasonable costs and fees incurred in connection with seeking reductions in any
tax liabilities described in (a) and (b), including, without limitation, any
costs incurred by Landlord for compliance, review and appeal of tax liabilities.
Without limitation, Taxes shall not include any income, capital levy, transfer,
capital stock, gift, estate or inheritance tax. If a change in Taxes is obtained
for any year of the Term during which Tenant paid Tenant’s Pro Rata Share of any
Tax Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

4. Audit Rights. Tenant, within 90 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s

 

B-3



--------------------------------------------------------------------------------

records of the Expenses for the calendar year to which the statement applies.
Within a reasonable time after receipt of the Review Notice, Landlord shall make
all pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. If any records are maintained at a location other
than the management office for the Building, Tenant may either inspect the
records at such other location or pay for the reasonable cost of copying and
shipping the records. If Tenant retains an agent to review Landlord’s records,
the agent must be with a CPA firm licensed to do business in the state or
commonwealth where the Property is located. Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit. Within 90 days after
the records are made available to Tenant, Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to Landlord’s statement of Expenses for that year. If Tenant fails to
give Landlord an Objection Notice within the 90 day period or fails to provide
Landlord with a Review Notice within the 90 day period described above, Tenant
shall be deemed to have approved Landlord’s statement of Expenses and shall be
barred from raising any claims regarding the Expenses for that year. The records
obtained by Tenant shall be treated as confidential. In no event shall Tenant be
permitted to examine Landlord’s records or to dispute any statement of Expenses
unless Tenant has paid and continues to pay all Rent when due. If Tenant
provides Landlord with a timely Objection Notice, Landlord and Tenant shall work
together in good faith to resolve any issues raised in Tenant’s Objection
Notice. If Landlord and Tenant determine that Expenses and Taxes for the
calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Rent in the amount of the overpayment by
Tenant. Likewise, if Landlord and Tenant determine that Expenses and Taxes for
the calendar year are greater than reported, Tenant shall pay Landlord the
amount of any underpayment within 30 days. The records obtained by Tenant shall
be treated as confidential. In no event shall Tenant be permitted to examine
Landlord’s records or to dispute any statement of Expenses and Taxes unless
Tenant has paid and continues to pay all Rent when due. If such difference is
determined after the end of the Term, Landlord shall refund such difference to
Tenant to the extent that such difference exceeds any amounts then due from
Tenant to Landlord.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between NS 7/57
ACQUISITION LLC, a Delaware limited liability company (“Landlord”) and
PRO-PHARMACEUTICALS, INC., a Nevada corporation (“Tenant”) for space in the
Building located at 7-57 Wells Avenue, Newton, Massachusetts.

 

1. Landlord shall perform improvements to the Premises in accordance with the
space plans prepared by Cubellis Associates Inc., dated March 7, 2006 (the
“Space Plans”), a copy of which is attached hereto as Exhibit C-1. The
improvements to be performed by Landlord in accordance with the Space Plans are
hereinafter referred to as the “Landlord Work.” It is agreed that construction
of the Landlord Work is intended to be “turn-key” and will be completed at
Landlord’s sole cost and expense (subject to the terms of Paragraph 2 below)
using Building Standard methods, materials, and finishes in compliance with all
laws and ordinances. Landlord shall enter into a direct contract for the
Landlord Work with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Landlord Work. Landlord’s supervision or performance
of any work for or on behalf of Tenant shall not be deemed a representation by
Landlord that such Space Plans, related space planning, architectural and
engineering drawings (collectively, the “Plans”), or the revisions thereto
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations, or that the improvements constructed in accordance with the
Plans and any revisions thereto will be adequate for Tenant’s use, it being
agreed that Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment).

 

2. If Tenant shall request any material revisions to the Space Plans or Plans,
Landlord shall have such revisions prepared at Tenant’s sole cost and expense
and Tenant shall reimburse Landlord for the cost of preparing any such revisions
to the Space Plans and/or Plans, plus any applicable state sales or use tax
thereon, upon demand. Promptly upon completion of the revisions, Landlord shall
notify Tenant in writing of the increased cost in the Landlord Work, if any,
resulting from such revisions to the Space Plans and/or Plans. Tenant, within
one Business Day, shall notify Landlord in writing whether it desires to proceed
with such revisions. In the absence of such written authorization, Landlord
shall have the option to continue work on the Premises disregarding the
requested revision. Tenant shall be responsible for any Tenant Delay in
completion of the Premises resulting from any revision to the Space Plans and/or
Plans. If such revisions result in an increase in the cost of Landlord Work,
such increased costs, plus any applicable state sales or use tax thereon, shall
be payable by Tenant upon demand. Notwithstanding anything herein to the
contrary, all revisions to the Space Plans and/or Plans shall be subject to the
approval of Landlord.

 

3. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-1

SPACE PLANS

LOGO [g32660image002.jpg]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)

 

Date  

 

Tenant  

 

Address  

 

 

 

 

 

 

Re: Commencement Letter with respect to that certain Lease dated as of the
                         day of             ,             , by and between
                        , a                         , as Landlord, and
                        , as Tenant, for              rentable square feet on
the              floor of the Building located at             , Massachusetts,
            .

 

Dear                     :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is                     ;

 

  2. The Termination Date of the Lease is                     .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

   

Authorized Signatory

Agreed and Accepted:

 

  Tenant:  

 

  By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees shall be
paid for by Tenant and Landlord shall not be responsible for the damage.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Landlord’s cost and expense, using the standard
graphics for the Building. Except in connection with the hanging of lightweight
pictures and wall decorations, no nails, hooks or screws shall be inserted into
any part of the Premises or Building except by the Building maintenance
personnel without Landlord’s prior approval, which approval shall not be
unreasonably withheld.

 

4. Landlord shall provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord has no obligation to allow any
particular telecommunication service provider to have access to the Buildings or
to the Premises. If Landlord permits access, Landlord may condition the access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in Landlord’s sole discretion.

 

E-1



--------------------------------------------------------------------------------

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq., M.G.L. c. 21C,
M.G.L. c. 21E or any other applicable environmental Law which may now or later
be in effect. Tenant shall comply with all Laws pertaining to and governing the
use of these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14.

Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute or
interfere with

 

E-2



--------------------------------------------------------------------------------

Landlord’s or any other tenant’s or occupant’s business or with the rights and
privileges of any person lawfully in the Building (“Labor Disruption”). Tenant
shall take the actions necessary to resolve the Labor Disruption, and shall have
pickets removed and, at the request of Landlord, immediately terminate any work
in the Premises that gave rise to the Labor Disruption, until Landlord gives its
written consent for the work to resume. Tenant shall have no claim for damages
against Landlord or any of the Landlord Related Parties nor shall the
Commencement Date of the Term be extended as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building, its occupants, entry, use and contents. Tenant, its
agents, employees, contractors, guests and invitees shall comply with Landlord’s
systems and procedures.

 

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22.

Deliveries to and from the Premises shall be made only at the times in the areas
and

 

E-3



--------------------------------------------------------------------------------

 

through the entrances and exits reasonably designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 6:00
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between NS 7/57
ACQUISITION LLC, a Delaware limited liability company (“Landlord”) and
PRO-PHARMACEUTICALS, INC., a Nevada corporation (“Tenant”) for space in the
Building located at 7-57 Wells Avenue, Newton, Massachusetts.

 

1. EXTENSION OPTION.

 

  A. Grant of Option; Conditions. Tenant shall have the right to extend the Term
(the “Extension Option”) for one additional period of 5 years commencing on the
day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Extension Term”), if:

 

  1. Landlord receives notice of exercise (“Initial Extension Notice”) not less
than 12 full calendar months prior to the expiration of the initial Term and not
more than 15 full calendar months prior to the expiration of the initial Term;
and

 

  2. Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Initial Extension Notice or at the time
Tenant delivers its Binding Notice (as defined below); and

 

  3. Not more than 50% of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 11 of the Lease) at the time that
Tenant delivers its Initial Extension Notice or at the time Tenant delivers its
Binding Notice; and

 

  4. The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Section 11 of the Lease) prior to the date that Tenant
delivers its Initial Extension Notice or prior to the date Tenant delivers its
Binding Notice.

 

  B. Terms Applicable to Premises During Extension Term.

 

  1. The initial Base Rent rate per rentable square foot for the Premises during
the Extension Term shall equal the Prevailing Market rate (hereinafter defined)
per rentable square foot for the Premises. Base Rent during the Extension Term
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Section 4 of the Lease.

 

  2. Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Premises
during the Extension Term in accordance with the terms of Section 4 of the
Lease, and the manner and method in which Tenant reimburses Landlord for
Tenant’s share of Taxes and Expenses and the Base Year, if any, applicable to
such matter, shall be some of the factors considered in determining the
Prevailing Market rate for the Extension Term.

 

F-1



--------------------------------------------------------------------------------

  C. Initial Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Initial Extension Notice, Landlord shall advise Tenant of
the applicable Base Rent rate for the Premises for the Extension Term. Tenant,
within 15 days after the date on which Landlord advises Tenant of the applicable
Base Rent rate for the Extension Term, shall either (i) give Landlord final
binding written notice (“Binding Notice”) of Tenant’s exercise of its Extension
Option, or (ii) if Tenant disagrees with Landlord’s determination, provide
Landlord with written notice of rejection (the “Rejection Notice”). If Tenant
fails to provide Landlord with either a Binding Notice or Rejection Notice
within such 15 day period, Tenant’s Extension Option shall be null and void and
of no further force and effect. If Tenant provides Landlord with a Binding
Notice, Landlord and Tenant shall enter into the Extension Amendment (as defined
below) upon the terms and conditions set forth herein. If Tenant provides
Landlord with a Rejection Notice, Landlord and Tenant shall work together in
good faith to agree upon the Prevailing Market rate for the Premises during the
Extension Term. Upon agreement, Landlord and Tenant shall enter into the
Extension Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant fail to agree upon the
Prevailing Market rate within 30 days after the date Tenant provides Landlord
with the Rejection Notice, Tenant, by written notice to Landlord (the
“Arbitration Notice”) within 5 days after the expiration of such 30 day period,
shall have the right to have the Prevailing Market rate determined in accordance
with the arbitration procedures described in Section D below. If Landlord and
Tenant fail to agree upon the Prevailing Market rate within the 30 day period
described and Tenant fails to timely exercise its right to arbitrate, Tenant’s
Extension Option shall be deemed to be null and void and of no further force and
effect.

 

  D. Arbitration Procedure.

 

  1.

If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within 5 days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Extension
Term (collectively referred to as the “Estimates”). If the higher of such
Estimates is not more than 105% of the lower of such Estimates, then Prevailing
Market rate shall be the average of the two Estimates. If the Prevailing Market
rate is not resolved by the exchange of Estimates, then, within 7 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Extension Term. Each appraiser so selected
shall be certified as an MAI appraiser or as an ASA appraiser and shall have had
at least 5 years experience within the previous 10 years as a real estate
appraiser working in Newton/Needham, Massachusetts, with working knowledge of
current rental rates and practices. For purposes hereof, an “MAI” appraiser
means an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization, or in the event there is

 

F-2



--------------------------------------------------------------------------------

no successor organization, the organization and designation most similar), and
an “ASA” appraiser means an individual who holds the Senior Member designation
conferred by, and is an independent member of, the American Society of
Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

  2. Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Extension Term. If either Landlord or Tenant fails to
appoint an appraiser within the 7 day period referred to above, the appraiser
appointed by the other party shall be the sole appraiser for the purposes
hereof. If the two appraisers cannot agree upon which of the two Estimates most
closely reflects the Prevailing Market within 20 days after their appointment,
then, within 10 days after the expiration of such 20 day period, the two
appraisers shall select a third appraiser meeting the aforementioned criteria.
Once the third appraiser (i.e. arbitrator) has been selected as provided for
above, then, as soon thereafter as practicable but in any case within 14 days,
the arbitrator shall make his determination of which of the two Estimates most
closely reflects the Prevailing Market rate and such Estimate shall be binding
on both Landlord and Tenant as the Base Rent rate for the Premises. If the
arbitrator believes that expert advice would materially assist him, he may
retain one or more qualified persons to provide such expert advice. The parties
shall share equally in the costs of the arbitrator and of any experts retained
by the arbitrator. Any fees of any appraiser, counsel or experts engaged
directly by Landlord or Tenant, however, shall be borne by the party retaining
such appraiser, counsel or expert.

 

  3. If the Prevailing Market rate has not been determined by the commencement
date of the Extension Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term for the Premises
until such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Extension Term for the Premises. If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within 30 days after the determination thereof. If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Base Rent.

 

  E.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, Landlord shall prepare an amendment (the “Extension
Amendment”) to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms. The Extension Amendment shall be sent to Tenant

 

F-3



--------------------------------------------------------------------------------

within a reasonable time after receipt of the Binding Notice and Tenant shall
execute and return the Extension Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Extension Term as described herein, an otherwise
valid exercise of the Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

 

  F. Prevailing Market. For purposes hereof, “Prevailing Market” shall mean the
arms length fair market annual rental rate per rentable square foot under
Extension leases and amendments entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building and office buildings comparable to the Building in
Newton/Needham, Massachusetts. The determination of Prevailing Market shall take
into account any material economic differences between the terms of this Lease
and any comparison lease or amendment, such as rent abatements, construction
costs and other concessions and the manner, if any, in which the landlord under
any such lease is reimbursed for operating expenses and taxes.

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

 

 

 

    [Name of Financial Institution]  

 

Irrevocable Standby Letter of Credit No.                                     
Issuance Date:                         Expiration Date:                        
Applicant:Pro-Pharmaceuticals, Inc.

Beneficiary

NS 7/57 ACQUISITION LLC

c/o Saracen Companies

130 Turner Street

Waltham, Massachusetts 02453

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Fifty-Eight
Thousand Seven Hundred Fifty and 00/100 U.S. Dollars ($58,750.00) available for
payment at sight by your draft drawn on us when accompanied by the following
documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of              U.S. Dollars
($            ) under your Irrevocable Standby Letter of Credit No.             
represents funds due and owing to us pursuant to the terms of that certain lease
by and between NS 7/57 Acquisition LLC, as landlord, and Pro-Pharmaceuticals,
Inc., as tenant, and/or any amendment to the lease or any other agreement
between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing by certified mail return receipt requested or by recognized overnight
courier service, that we elect not to so renew this Irrevocable Standby Letter
of Credit. A copy of any such notice shall also be sent, in the same manner, to:
NS 7/57 Acquisition LLC, c/o Saracen Companies, 130 Turner Street, Waltham,
Massachusetts 02453. In addition to the

 

G-5



--------------------------------------------------------------------------------

foregoing, we understand and agree that you shall be entitled to draw upon this
Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in the
event that we elect not to renew this Irrevocable Standby Letter of Credit and,
in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at              to the attention
of             .

 

Very truly yours,

 

 

[name]

 

[title]

 

G-6